Exhibit 10.1

 

LOGO [g608330snap-adient.jpg]

September 10, 2018

Douglas DelGrosso

1551 Kessler Ave.

Keego Harbor, MI 48320

Dear Mr. DelGrosso:

I am pleased to confirm our offer of employment with Adient plc (Adient). Our
offer is as follows:

 

Job Title:    President and Chief Executive Officer of Adient Expected Start
Date:    October 15, 2018 Location:    Plymouth, MI Role as Director:   

•  Subject to Board approval, you will be elected to the Board of Directors of
Adient, with such election to be effective on your expected start date, with
your continuing role as a Director subject to shareholder approval and subject
to all applicable rules, regulations and Company policies

•  As a Director, you will be subject to Irish tax (subject to changes in the
Irish tax laws); the Company will assist with the preparation of the necessary
Irish tax returns

Annual Compensation:   

Base Salary: $1,150,000 per year (payable in accordance with Adient’s normal
payroll practices)

 

Annual Incentive Performance Program (Cash Bonus):

•  Target of 150% of base salary, with a payout range of 0% to 200% of base
salary for performance against metrics

•  Performance metrics to be determined annually by the Compensation Committee

•  Bonus will be subject to the terms of the Annual Incentive Performance
Program plan document

 

Long-Term Incentive (Equity):

•  Target grant date value of $7,300,000; currently awarded as 70% performance
share units (PSUs) and 30% restricted share units (RSUs)

•  Equity vehicles and applicable performance metrics to be determined annually
by Adient’s Compensation Committee

•  Equity awards to be granted under the 2016 Omnibus Incentive Plan or a
successor plan using Committee-approved form award agreements

•  Grants made annually in accordance with normal grant practices

 

1



--------------------------------------------------------------------------------

Other Benefits:   

•  You will receive standard Adient employee benefits including participation in
Adient’s health and welfare plans, the Adient 401(k) plan and the Adient
retirement restoration plan

•  You will receive Adient’s standard Key Executive Severance and Change of
Control Agreement

○   Non-Change of Control Severance is 1.5x base salary and a cash payment equal
to 18 months’ benefits

○   Change of Control Severance is 3.0x the sum of base salary and average bonus
and a cash payment equal to 36 months’ benefits

Sign-On Awards:   

Equity Award (One-Time Award)

•  PSU award with a grant date target value of $7,000,000

•  PSUs will be earned and become vested based on the difference in (1) the
average closing price of Adient ordinary shares over 10 trading days before and
10 trading days after your start date (the “Starting Price”) compared to (2) the
average closing price of Adient ordinary shares over 10 trading days before and
10 trading days after the 3rd anniversary of the grant date (the “Ending Price”)
as follows:

      

Ending Price as a % of Starting Price

 

  

Multiplier Against Granted PSUs

 

   Less than Starting Price    75%    Equal to Starting Price    90%    Over
100% up to 150%    100%    Over 150% up to 200%    135%    Over 200% up to 250%
   175%    Over 250%    250%   

•  The percentage of PSUs earned will not be interpolated for performance
between the levels indicated above

•  The PSUs will be forfeited on separation from service prior to the third
anniversary, except that a pro rated portion will be eligible to be earned based
on actual performance if the separation is due to death or disability

•  Other terms and conditions of the PSUs to be based on the 2016 Omnibus
Incentive Plan and Adient’s standard form of PSU award agreement

 

Make-Whole Payment

•  $1,300,000 to compensate you for forfeited 2018 bonus and dividends of prior
employer, paid within 30 days following start date

•  The Make-Whole Payment will be subject to repayment in full if your
employment with Adient ends for any reason other than termination by Adient
without Cause (as defined in the Key Executive Severance and Change of Control
Agreement), or due to death or disability, prior to the second anniversary of
your start date, and Adient will have the right to collect any repayment amount
from your other compensation

 

2



--------------------------------------------------------------------------------

  

•  The Make-Whole Payment will also be subject to adjustment to offset for any
partial or full payment your previous employer makes to you with respect to its
2018 bonus plan and for any dividends not clawed back

•  The repayment obligation with respect to the Make-Whole Payment will be
documented in a separate Repayment Agreement to be entered into upon your start
date

This offer is dependent on your successful completion of Adient’s standard
pre-employment screening and verification process. Your employment will be “at
will,” terminable by either you or Adient at any time, subject to the terms of
your Key Executive Severance and Change of Control Agreement. All amounts stated
above are subject to applicable tax and statutory withholdings or other
deductions.

By signing this letter, you represent and warrant to Adient that you will not be
in breach of any existing or any former terms of employment applicable to you or
in breach of any other obligation binding on you, including without limitation
any noncompetition, non-solicitation of customers, non-solicitation of employees
or other restrictive covenant, by reason of your becoming an employee of Adient
or performing your duties for Adient. You further confirm that you will not
remove or take any documents or proprietary data or materials of any kind,
electronic or otherwise, with you from your current or former employer to Adient
without express authorization from your current or former employer. If you have
any questions about the ownership of particular documents or other information,
discuss such questions with your current or former employer before removing or
copying the documents or information.

We look forward to hearing from you by September 11, 2018. Meanwhile, if you
have any additional questions, please contact me. On behalf of the Board of
Directors, we are excited about the future of Adient and your ability to enhance
the value of our Company for our stakeholders.

 

Sincerely, /s/ John M. Barth John M. Barth Chairman

Agreed and accepted this 11th day of September, 2018.

 

/s/ Douglas DelGrosso Douglas DelGrosso

 

3